Title: Cash Accounts, July 1769
From: Washington, George
To: 



[July 1769]



Cash


July 5—
To Cash for 40 Barls of Indn Corn @ 10/
£20. 0. 0


18—
To Cash of Mr Edwd Payne
3.12. 0



To Ditto of Colo. Richd Lee for a Spin[nin]g Wheel
0.16. 0


Contra


July 2—
By Mrs Washington
2. 0. 0


3—
By Ann Knowland for delivering D[ogue] R[un] Moll
0.10. 0



5—
By Captn Burch for 562 Bls la: Salt @ 1/3 £35.2.6 1 Cotton Line .3. 40 Yds Platt .2.
35. 7. 6


6—
By Susanna Bishop delivg Muddy hole Kate and Catherine 10/ each
1. 0. 0


7—
By Jno. Roberts for 544 Bls of Shells for R. Leake
4.17.10


By Harvest Wages paid to Sundry Cradlers &ca viz.



7—
to Joseph Wilson
£1.15. 0


13—
Elijah Houghton
3.13. 0


Do—
Willm Acres
3.16. 4


Do—
Thomas Williams
3. 4. 8


15—
Eliab Roberts
4.13. 0


Do—
Azel Martin
4.13. 0


Do—
Thomas Pursel
4. 5. 0


Do—
John Pursel
4. 5. 0


Do—
Young Palmer
  2. 6. 0




32. 9. 0


Note, these People recd 5/ a day wages, & were allow’d 3 dollars each for comg


15—
By Charity
1.10. 0


16—
By Cash to Patcy Custis
1. 3. 0


19—
By Richd Arrell in part
4. 7. 0



By Mr Bellmain for Blk Pattern &ca for Breechs
0.19. 3



By Majr Wagener, & Mr Bellmain 7/6 each for their Subscripn Money for a Virga Justice
0.15. 0


23—
By William Skilling
5. 0. 0



By Cash paid for taking up Guy
0. 6. 0


26—
By Ditto paid the Revd Mr Boucher for Schooling & Board of J. P. Custis Sevl Horses &ca
42. 1.11


27—
By Pocket Money to J. P. Custis
1. 5. 0



By Mr Richd Arrell Balle of Acct
2. 1. 1



By Hatter for J. P. Custis
0. 2. 6


29—
By Jonathan Palmer 6 Dollars
1.16. 0



By Charity 20/—By Ditto 6/
1. 6. 0



By Jno. Alton
4. 6. 0



By Elizabeth Shippen
0.10. 0


